ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/15/2020 has been entered.  Claims 1-5 and 7-20 are pending.  
	The previous rejection of claims 4 and 13 under 35 USC 112(b) is withdrawn in light of Applicant’s amendment.  The previous rejections of claims 1-5, 10, and 12-19 under 35 USC 103 as being unpatentable over Apostolo et al. (US 2013/0261249 A1) in view of Abe et al. (US 2001/0008922 A1) and Fujimoto et al. (US 2012/0172513 A1), claim 7 under 35 USC 103 as being unpatentable over Apostolo et al. (US 2013/0261249 A1) in view of Abe et al. (US 2001/008922 A1) and Fujimoto et al. (US 2012/0172513) as applied to claim 1, claim 8 under 35 USC 103 as being unpatentable over Apostolo et al. (US 2013/0261249 A1) in view of Abe et al. (US 2001/0008922 A1) and Fujimoto et al. (US 2012/0172513 A1) as applied to claim 1, claims 9 and 20 under 35 USC 103 as being unpatentable over Apostolo et al. (US 2013/0261249 A1) in view of Abe et al. (US 2001/0008922 A1) and Fujimoto et al. (US 2012/0172513 A1) as applied to claim 8, and further in view of Bourquard (EP 2468127 A1) are maintained.

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.
B) Applicant’s argument that Apostolo delineates six organic peroxides directly and incorporates a vast number of peroxides by reference and does not differentiate any of the peroxides by their suitability for curing a composition (page 10) is not persuasive.  Apostolo specifically names dibenzoyl peroxide [0089].  However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. See MPEP § 2131.02 (II).
C) Applicant’s argument that the only peroxide claimed in the present application that overlaps the teachings of Abe is dibenzoyl peroxide (page 10) is not persuasive.  This is a preferred embodiment argument.  See the reasoning in A) above which applies to both Abe as well as Apostolo.

E) Applicant’s argument that it is improper to combine the teachings of Apostolo and Abe, or a person of ordinary skill in the art would not have a reasonable expectation of success in modifying the fluoroelastomer of Apostolo by the teachings of Abe given the significant difference in molecular weight (page 11) is not persuasive.  Abe teach the number average molecular weight is form 10,000 to 1,000,000 which overlaps the claimed range.  Abe also teaches the molecular is not particularly limited [0062].  Therefore, the molecular weight of the fluoroelastomer includes lower molecular weight fluoroelastomers.  As shown above the number average molecular weight per the teachings of Apostolo is from 12,000 to 30,000 which overlaps the disclosed range of Abe.  Therefore, one of ordinary skill in the art would look to the teachings of Abe for the pigment with a similar composition.  Abe is not limited by preferred embodiments.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.
  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767